Citation Nr: 0637083	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-17 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for Raynaud's phenomenon.   
 
2.  Entitlement to an initial higher (compensable) rating for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had active service from July 1979 to May 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2001 and September 2003 RO 
rating decisions.  The September 2001 RO decision increased 
the rating for the veteran's service-connected Raynaud's 
phenomenon to 10 percent, effective March 16, 2001.  However, 
as that grant does not represent a total grant of benefits 
sought on appeal, the claim for increase remains before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The September 2003 RO decision granted service connection and 
a noncompensable rating for hypertension, effective March 16, 
2001.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

The veteran was last afforded a VA cardiovascular examination 
in August 2003.  The diagnoses included history of Raynaud's 
phenomenon on cold exposure at the fingers and toes.  The 
examiner commented that the veteran had no significant change 
in his condition compared to in the past.  Borderline to mild 
essential hypertension was also diagnosed.  

The Board notes that the veteran has apparently received 
treatment for at least his hypertension subsequent to the 
August 2003 VA cardiovascular examination.  In his May 2004 
substantive appeal, the veteran reported that he had been 
prescribed medication from the Mobile, Alabama VA Outpatient 
Clinic and that he had been on the medication since January 
2004.  He stated that he had follow-up blood pressure checks 
often and listed the prescribed medication.  The veteran also 
stated that he would be making an appointment for follow-up 
and for an examination in May 2004.  The Board observes that 
as the veteran was not taking any medication at the time of 
the August 2003 VA cardiovascular examination, this 
additional treatment may indicate possible worsening of the 
veteran's service-connected hypertension.  The veteran also 
made statements indicating possible worsening of his service-
connected Raynaud's phenomenon.  

As such, the record raises a question as to the current 
severity of the veteran's claimed disorders, and a new 
examination is necessary.  VA's duty to assist includes the 
conduct of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  When available 
evidence is too old for an adequate evaluation of the 
veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993).  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a reopened claim 
for a benefit which was previously disallowed, the claim 
shall be denied.

Additionally, as previously noted, the veteran has 
specifically reported that he has received further VA 
treatment.  In his May 2004 substantive appeal, the veteran 
reported that he had received treatment since at least 
January 2004 at the Mobile, Alabama VA Outpatient Clinic and 
that he would be scheduled for a possible examination in May 
2004.  In a September 2003 statement, the veteran also 
referred to the treatment at that facility.  The Board notes 
that the most recent VA treatment reports of record are dated 
in December 2001.  As there are further VA treatment records 
which may be pertinent to the veteran's claims, they should 
be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claims on appeal.  Thus, on remand the RO should provide 
corrective VCAA notice.  

Accordingly, the case is REMANDED for the following:  

1.  Ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002 & Supp. 2005) are fully complied 
with and satisfied with respect to claims 
on appeal.  The notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date of any increase 
for the claims on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Obtain copies of all the veteran's VA 
medical records, which are not already in 
the claims folder, concerning his 
Raynaud's phenomenon and hypertension and 
dated from December 2001 to the present, 
from the Mobile, Alabama VA Outpatient 
Clinic.  

3.  Have the veteran undergo a VA 
examination to determine the severity of 
his service-connected Raynaud's phenomenon 
and hypertension.  The claims folder must 
be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All signs and symptoms of 
the service-connected Raynaud's phenomenon 
and hypertension should be reported in 
detail, including all information 
necessary for rating such conditions under 
Diagnostic Codes 7117 and 7101, 
respectively.  

4.  Thereafter, review the claims for 
entitlement to an increase in a 10 percent 
rating for Raynaud's phenomenon and 
entitlement to an initial higher 
(compensable) rating for hypertension.  If 
the claims are denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



